         CASE 0:20-cv-01238-DWF-TNL Doc. 44 Filed 10/27/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


  Jeffrey L. Bailey and                           Case No. 20-cv-1238 (DWF/TNL)
  Marlon E. Carter,

                         Plaintiffs,
                                                      CASE MANAGEMENT
  v.                                                        ORDER

  First Transit Inc. et al.,

                         Defendants.


       This matter comes before the Court on a number of motions: Defendants Troy

Gustafson and Teamsters Local 120’s “Motion to Dismiss Plaintiff’s [sic] Second

Amended Complaint” (ECF No. 15); Defendants First Transit Inc., First Group America

Inc., First Student Inc., The Metropolitan Council, Don Johnson, and Tim Ogren’s “Motion

to Dismiss” (ECF No. 26); Plaintiffs Jeffrey L. Bailey and Marlon E. Carter’s “Motion to

Deny Defendants Teamsters Local 120 & Troy D. Gustafson [sic] Motion to Dismiss”

(ECF No. 33); and Plaintiffs Jeffrey L. Bailey and Marlon E. Carter’s “Motion to Deny

‘Defendants’ First Transit Inc., Don Johnson, First Group America Inc., Metropolitan

Council, Tim Ogren, First Student Inc. [sic] Motion to Dismiss” (ECF No. 38). These

motions have been referred to the undersigned for a report and recommendation pursuant

to 28 U.S.C. § 636. (ECF No. 4.)

       Briefing on Defendants’ motions (ECF Nos. 15 and 26), shall occur as follows:

               1. Plaintiffs’ responses are due on or before November 17, 2020.


                                           1
        CASE 0:20-cv-01238-DWF-TNL Doc. 44 Filed 10/27/20 Page 2 of 2




              2. Defendants’ replies are due on or before December 1, 2020.

       Briefing on Plaintiffs’ motions (ECF Nos. 33 and 38), shall occur as follows:

              1. Defendants’ responses are due on or before November 17, 2020.

              2. Plaintiffs’ replies are due on or before December 1, 2020.

       Thereafter, these four motions will be deemed submitted and the Court will issue its

report and recommendation based on the papers, without a hearing.

       Failure to comply with any provision of this Order or any other prior consistent

Order shall subject the non-complying party, non-complying counsel and/or the party such

counsel represents to any and all appropriate remedies, sanctions and the like, including

without limitation: assessment of costs, fines and attorneys’ fees and disbursements; waiver

of rights to object; exclusion or limitation of witnesses, testimony, exhibits and other

evidence; striking of pleadings; complete or partial dismissal with prejudice; entry of whole

or partial default judgment; and/or any other relief that this Court may from time to time

deem appropriate.


       IT IS SO ORDERED.



Date: October    26 , 2020                               s/Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota


                                                  Bailey et al. v. First Transit Inc. et al.
                                                  Case No. 20-cv-1238 (DWF/TNL)



                                             2
